                                                                                                                                                                                          
Exhibit 10.16

EXTREME NETWORKS, INC.

NOTICE OF GRANT OF PERFORMANCE STOCK UNITS

(For U.S. Participants)

Extreme Networks, Inc. (the “Company”) has granted to the Participant an award
(the “Award”) of certain units pursuant to the Extreme Networks, Inc. 2013
Equity Incentive Plan (the “Plan”), each of which represents the right to
receive on the applicable Settlement Date one (1) share of Stock, as follows:

 

Participant:

 

%%FIRST_NAME%-% %%LAST_NAME%-%

 

Employee ID:

 

%%EMPLOYEE_IDENTIFIER%-%

 

 

 

Date of Grant:

 

%%OPTION_DATE%-%

 

 

 

Total Number of Units:

 

%%TOTAL_SHARES_GRANTED%-%, subject to adjustment as provided by the Performance
Stock Units Agreement.

 

 

 

Settlement Date:

 

Except as provided by the Performance Stock Units Agreement, the date on which a
Unit becomes a Vested Unit.

 

 

 

Eligible Units:

 

The Total Number of Units will become Eligible Units on the thirtieth (30th)
trading day of the period, if any, in which the following Price Hurdle is
satisfied (the “Eligibility Date”).  The Price Hurdle will be satisfied if the
closing price of the Company’s common stock, as reported on the NASDAQ Stock
Market equals or exceeds $3.50 per share for a period of thirty (30) consecutive
trading days at any point during the period beginning August 15, 2015 and ending
February 15, 2017.

 

If the Price Hurdle has not be satisfied on or before February 15, 2017, the
Award shall automatically terminate and cease to be outstanding without payment
of compensation to the Participant.

 

 

 

Vested Units:

 

Except as provided in the Performance Stock Units Agreement and provided that
the Participant’s Service has not terminated prior to the applicable date,
Eligible Units shall become Vested Units as follows:

 

 

 

Vesting Date

 

Eligibility Date

 

%%VEST_DATE_PERIOD2%-%

[8/15/2017]

%%VEST_DATE_PERIOD3%-%%

[8/15/2018]

Number of Units Vesting

 

%%SHARES_PERIOD1%-%

[1/3]

%%SHARES_PERIOD2%-%

[1/3]

%%SHARES_PERIOD3%-%

[1/3]

 

 

 

 

Superseding Agreement:

 

None

 

 

By the Company’s authorized signature below and the Participant’s by electronic
acceptance in a form authorized by the Company, the Company and the Participant
agree that the Award is governed by this Grant Notice and by the provisions of
the Performance Stock Units Agreement and the Plan, both of which are made a
part of this document, and by the Superseding Agreement, if any.  The
Participant acknowledges that copies of the Plan, the Performance Stock Units
Agreement and the prospectus for the Plan are available on the Company’s
internal web site and may be viewed and printed by the Participant for
attachment to the Participant’s copy of this Grant Notice.  The Participant
represents that the Participant has read and is familiar with the provisions of
the Performance Stock Units Agreement and the Plan, and hereby accepts the Award
subject to all of their terms and conditions.

 

EXTREME NETWORKS, INC.

 

145 Rio Robles

 

San Jose, California 95134

 

 

ATTACHMENTS:

2013 Equity Incentive Plan, as amended to the Date of Grant; Performance Stock
Units Agreement and Plan Prospectus

 